UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 18-1323


In re: LARRY JAMES TYLER,

                    Petitioner.



             On Petition for Writ of Mandamus. (9:17-cv-03270-MGL-BM)


Submitted: May 17, 2018                                           Decided: May 18, 2018


Before KING and AGEE, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Larry James Tyler, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Larry James Tyler petitions for a writ of mandamus seeking an order overruling

the magistrate judge’s report and recommendation filed in Tyler’s federal civil action.

We conclude that Tyler is not entitled to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988). Mandamus may not be used as a

substitute for appeal. ∗ In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

      The relief sought by Tyler is not available by way of mandamus. Accordingly, we

deny the petition for writ of mandamus. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




      ∗
         On April 30, 2018, the district court adopted the recommendation of the
magistrate judge to deny Tyler’s motions for class certification and appointment of
counsel.


                                            2